Citation Nr: 9935233	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heart 
condition to include Wolff-Parkinson-White Syndrome.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1952 to 
February 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  In a decision dated in September 1981, the Board denied 
service connection for heart disability including Wolff-
Parkinson-White syndrome.  

2.  The evidence added to the record since the September 1981 
Board decision does not bear directly and substantially upon 
the specific matter under consideration, is either cumulative 
or redundant, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  The claim for service connection for PTSD is not 
plausible.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
heart condition to include Wolff-Parkinson-White syndrome.  
38 U.S.C.A. § 5108, 7104 (West 1991); 38§ 3.156(a), 20.1105 
(1999).  

2.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

In an unappealed March 1964 decision, the RO denied a claim 
for service connection for heart disability.  In September 
1981, the Board denied the claim.  In addition, the Board 
found that Wolff-Parkinson-White syndrome was a congenital 
heart abnormality that preexisted service and was not found 
to have been incurred in or aggravated by service and that 
paroxysmal tachycardia or any other significant cardiac 
abnormalities were not manifested during service.  

The evidence that the Board considered at the time of the 
September 1981 decision consisted of the veteran's service 
medical records, the report of a physical examination dated 
in June 1961 for insurance purposes, the report of a VA 
examination dated in February 1964, private medical records 
dated from February to December 1972, VA outpatient treatment 
records dated in February 1978, a letter from a former 
employer dated in February 1978, letters of Owen L. 
Slaughter, MD, dated in January and June 1964 and February 
1979, a private hospital report dated in February 1979, a 
medical report of M.G. Veal, M.D., dated in February 1979, 
letters from the veteran's family and friends dated in 
February 1979 and March 1979, a private hospitalization 
report dated in March 1979, private outpatient treatment 
records dated in May 1979, and the transcript of a personal 
hearing before a hearing officer dated in March 1981.  

The service medical records are essentially negative for 
findings, complaints, or diagnosis pertaining to a heart 
disorder.  A service hospital report dated in March 1953 
noted a heart murmur.  No other organic pathology was found.  
The June 1961 examination record revealed complaints of 
tachycardia.  No abnormal findings were elicited.  The 
diagnosis was pyschogenic cardiovascular reaction or 
paroxysmal tachycardia.  It was noted that the attacks were 
recurrent.  

The report of the February 1964 VA examination revealed that 
the veteran complained of heart problems.  The veteran 
related that during service he became conscious of his heart 
quivering while packing a tent, that he was hospitalized for 
about a month, that he was felt to have stomach trouble, that 
he was returned to active duty without restriction, and that 
he was discharged without abnormality.  The veteran related 
that he continued to experience similar heart discomforts 
after service.  At the conclusion of a cardiovascular 
examination, a diagnosis of Wolff-Parkinson White Syndrome 
was entered.  

The private medical records dated in February 1972 and March 
1972 and the VA outpatient treatment records dated in March 
1978 reflect that the veteran complained of cardiac 
symptomatology which included skipped heartbeats, 
palpitations, and dizzy spells since 1952.  A history of 
Wolff-Parkinson-White syndrome and a history of a primary 
investigation accomplished in Korea in 1952 were entered.  In 
March 1978, VA diagnosed the veteran as having ventricular 
dysrhythmia.  

The letter from the former employer indicated that veteran's 
health interfered with the veteran's ability to effectively 
complete work assignments.  

The statements of Dr. Slaughter provide that the veteran had 
Wolff-Parkinson-White syndrome.  In February 1979, the doctor 
noted that electrocardiogram studies demonstrated findings 
indicative of severe tachycardia.  It was indicated the 
disorder was present while the veteran was in service.  

The private medical records dated in February 1979 show that 
the veteran continued to be seen and treated for a heart 
disorder.  In the February 1979 statement, Dr. Veal noted a 
history of rapid heart and weak spells and that records dated 
from 1955 demonstrated complaints of irregular heart with 
sudden onset of rapid heartbeat.  The doctor concluded that 
the veteran experienced episodic tachycardia beginning the 
year after he was discharged from service.  

The letters of the veteran's relatives essentially provide 
that the veteran complained of heart problems while in 
service and thereafter.  

The private medical records dated in March 1979 and May 1979 
reflect longstanding histories of tachycardia and Wolff-
Parkinson-White syndrome.  

At the personal hearing, the veteran primarily testified that 
he developed a heart disorder while in service.  

Based on the foregoing, the Board in September 1981 found 
that the veteran had been treated for cardiac arrhythmia as 
early as 1955 and that the underlying cardiac pathology had 
been demonstrated to be Wolff-Parkinson-White syndrome:  a 
congenital heart abnormality.  The Board determined that the 
disorder by its nature was present before and during service.  
Since the cardiovascular status was unremarkable throughout 
the veteran's tour of active duty, the Board concluded that 
there was no reasonable basis for concluding that the 
congenital heart disorder was either incurred in or 
aggravated by service.  

In Winters v. West, 12 Vet App 203 (1999), United States 
Court of Appeals for Veterans Claims (Court) stated, "Today, 
in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 17, 1999), 
the en banc Court essentially holds that the recent decision 
of the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), requires the replacement of the two-step Manio 
test with a three-step test. Under the new Elkins test, the 
Secretary must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a)(1998) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim the Secretary must determine whether, based upon all 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), the claim as reopened (and as distinguished from the 
original claim) is well grounded pursuant to 38 U.S. C. § 
5107(a). 

The evidence that the veteran submitted since the denial of 
his claim in September 1981 consists of private medical 
records dated from November 1962 to March 1981, VA outpatient 
treatment records dated from 1980 to 1981, the report of a VA 
examination dated in 1996, private medical records dated from 
1996 to 1997 (February 1996, March 1996, August 1996, and 
January 1997), statements dated in 1996 and 1998, a personal 
hearing transcript dated in July 1998, research regarding 
Wolff-Parkinson-White Syndrome, and a copy of a General 
Counsel (GC) precedented opinion pertaining to service 
connection for congenital disorder (VAOPGCPREC 82-1990).  

The 1962 to 1980 private evidence demonstrates that the 
veteran was treated for a cardiac disorder.  This evidence 
provides that the veteran was hospitalized in November 1962, 
September to October 1963, June 1964, November 1965, November 
1967 for Wolf-Parkinson-White Syndrome and cardiac athymic.  
A November 1962 electrocardiogram revealed probable 
congenital abnormality of the conducting system.  In a 
February 1979 statement, it was noted that the disability 
dated back to service.  This evidence also includes private 
medical statements of Drs. Slaughter and Dr. Veal dated in 
1979, 1980, and 1981 that essentially provide that the 
veteran was seen and treated for periodic tachycardia and 
Wolff-Parkinson-White Syndrome.  

The VA outpatient treatment records dated from 1980 to 1981 
demonstrate care for disability unrelated to that heart 
disorder.  

The private medical evidence dated in the 1990s includes an 
August 1996 medical report and medical statements of Dr. 
Mohit Sheth dated in February and March 1996 and January 
1997.  These documents primarily demonstrate that the veteran 
was seen and treated for a heart disability.  

The lay statements were provided by the veteran's former 
spouse (statement dated in February 1996) and his current 
spouse (statement dated in April 1998).  These affiants 
attest that the veteran had heart problems during and after 
service.  

At July 1998 hearing, the veteran described the difficulties 
and symptoms that he experienced with respect to his heart 
disability while in service.  

At the hearing the veteran submitted medical research 
documents and the general counsel opinion.  The medical 
documents show that Wolff-Parkinson-White syndrome occurs in 
approximately 4 out of 100,000 people, that the disorder is 
one of the most common causes of tachy-arrhythmia in infants 
and children.  This treatise also provides that the disorder 
in present at birth and my manifest as early as the first 
year of life or as late as age 60.  

The GC opinion, essentially, provides that service connection 
may be granted for diseases (but not defects) of congenital, 
development, or familial origin.  In the cases discussed in 
the opinion, it was concluded that service connection was 
warranted if the evidence as a whole established that the 
familial conditions were incurred or aggravated during 
service within in the meaning of VA law and regulations.  
VAOPGCPREC 82-1990.

The veteran also submitted medical illustrations and 
information pertaining to the heart and Wolff-Parkinson-White 
Syndrome.  The Board notes that the evidence was not reviewed 
by the RO.  However, this evidence as discussed below is not 
relevant to the issue on appeal and does require RO 
consideration.  38 C.F.R. § 19.37 (1999).  

Having carefully considered the evidence, the Board finds 
that the veteran has not submitted any new and material 
evidence since the September 1981 Board decision.  In 
reaching this determination, the Board notes that many of the 
private medical records are duplicative of those previously 
submitted and discussed.  Those documents that are not 
duplicative are cumulative of the evidence previously 
considered by the Board in that they provide that the veteran 
complained of a heart disability as a result of service, and 
that he has a current heart disability.  However, the Board 
in September 1981 found that the disorder was a congenital 
disorder and that it was not found to have been incurred in 
or aggravated by service.  In fact, the 1962 EKG results 
support the Board's prior decision.  

In addition, the lay statements and the veteran's testimony 
are duplicative of testimony considered by the Board in 
September 1981.  These affiants merely reiterate that the 
veteran had a heart malady that was believed to have 
manifested in service and that the veteran exhibited 
associated symptoms after service.  Lay persons such as the 
veteran, his friends, and his family members are not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

With respect to medical research, the Board finds that these 
documents are new in that the Board did not previously 
consider them.  However, they are not material.  They do not 
tend to establish that the veteran's heart disability was 
caused by or aggravated by service.  Notably, the research 
states that Wolff-Parkinson-White syndrome is a congenital 
disorder may materialize at infancy or later in life.  This 
evidence supports the basis of the September 1981 denial.  

As to the GC opinion, the Board finds that this evidence is 
new; however, it is not material.  The opinion stands for the 
proposition that congenital diseases (as opposed to defects) 
may be service connected provided that the evidence shows 
that the disorder was incurred in or aggravated by service.  
The Board in September 1981 determined that the evidence 
including service medical records did not establish that the 
heart disability was incurred in or aggravated by service.  
Thus, the opinion by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

In conclusion, the Board finds that because medical and 
scientific evidence addressing whether the veteran's heart 
disability, Wolff-Parkinson-White syndrome, originated in 
service or increased in severity during or as a result of 
service has not been added to the record since the September 
1981 Board decision, new and material evidence has not been 
submitted to reopen the claim.  

II.  

The threshold question to be answered with respect to the 
claim for service connection for PTSD is whether the 
appellant has presented evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  A well-grounded claim is a claim that 
is plausible, that is, one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the appellant further in the development of facts pertinent 
to the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In order for a claim for service connection for PTSD to be 
considered well-grounded (1) there must be medical evidence 
of a current [PTSD] disability, (2) lay evidence (presumed to 
be credible for these purposes) of an in-service stressor 
(which in a PTSD case is the equivalent of in-service 
incurrence or aggravation); and (3) medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128 (1997); see 38 C.F.R. § 3.304(f) 
(1999).  

The veteran contends, in essence, that he developed PTSD as a 
result of service.  In that connection, the medical evidence 
establishes that the veteran was diagnosed as having PTSD 
beginning in the 1990s.  In addition, the veteran has 
identified through testimony and correspondences a number of 
stressors while serving in Korea.  For the purpose 
determining whether a claim is well grounded, lay evidence is 
generally presumed to be credible.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) ((citing King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  While the evidence demonstrates that 
the first two prongs of the criteria for a well grounded 
claim for PTSD have been met, there is no medical evidence 
linking the disability to service.  

Thus, the only evidence linking PTSD to service is the 
veteran's representations.  However, the veteran, as a lay 
person, is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that a 
relationship exists between the claimed disability and his 
military service cannot serve to prove that the disability 
for which the veteran seeks service connection was incurred 
in or aggravated by service.  In the absence of competent 
medical evidence establishing an etiological relationship 
between PTSD and service, the Board must conclude that the 
veteran's claim is not well grounded.  Cohen v. Brown at 132 
((citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In addition, the Board recognizes that the veteran's alleged 
stressors including the death of a "Albert Maltese" who the 
veteran indicated was a friend.  The Board points out, 
however, that the claimed stressors have not been verified.  
Notably, the director of the U.S. Armed Services Center for 
Research of the Unit Records (USASCRUR) provided in a 
statement dated in October 1997 that the veteran's unit was 
involved in identifying mind fields and clearing minefields 
and that there was no documentation of any wounded (WIA) or 
killed in action (KIA) or an individual injured or killed in 
a mine explosion.  It was also noted that available U.S. Army 
causality data did not list an "Albert Maltese".  The 
USASCRUR suggested that morning reports (MRs) could provide 
further information with respect to the claimed stressors.  
Those records, however, are not available and are presumed to 
have been destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC).  

The Board recognizes the veteran's contention that he engaged 
in combat.  In support thereof, the veteran provides that he 
received the combat infantry badge.  However, the veteran's 
service records including the DD-214 do not reflect such a 
decoration.  During the personal hearing, the veteran was 
advised that his discharge certificate did not reflect the 
award of the CIB, and the veteran was given the opportunity 
to submit copies of the orders awarding that decoration.  It 
does not appear that the requested evidence has been 
submitted.  The Board notes that even if the veteran had 
engaged in combat and experienced the alleged stressor, the 
veteran is still required to submit medical evidence that 
establishes that his current disability is related to a 
claimed service injury to establish a well-grounded claim.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Wade v. West 
11 Vet. App. 302 (1998).  As indicated above, the veteran has 
not done so in this matter.  

In the Appellant's Brief dated in August 1999, the veteran's 
representative contends that a remand is required in this 
matter for further development in this matter based on a 
developmental procedural defect.  The representative refers 
to Cohen v. Brown, 10 Vet. App. 128 (1997), which stands 
liberalized the standard for determining whether a stressor 
satisfies the criteria for PTSD.  However, the Board is 
satisfied that the RO adequately developed this matter.  The 
RO attempted to verify the veteran's stressors to no avail, 
and a VA compensation and pension examination was conducted 
in December 1996 and provided a diagnosis of PTSD.  However, 
this diagnosis was based on unverified stressors.  As the 
veteran's claim for service connection is not well grounded, 
VA has no obligation to request further development in this 
matter.  Morton v. West, No. 96-1517 (U.S. Vet. App. July 28, 
1999).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board further notes that the 
difference between evidence required to render a claim well 
grounded and that required to reopen a previously disallowed 
claim appears to be slight.  See Edenfield v. Brown, 8 Vet. 
App. 384, 390 (1995) (en banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connection as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for heart disability including Wolff-Parkinson-White syndrome 
is denied.  

Service connection for PTSD is denied.  



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

